Citation Nr: 1800722	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-09 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for malignant melanoma with lymph node metastases, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This issue was previously before the Board in December 2015, at which time it was remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and exposure to herbicides is presumed. 

2.  A skin disorder, to include malignant melanoma with lymph node metastases, did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event, including herbicide exposure, during service.  


CONCLUSION OF LAW

A skin disorder, to include malignant melanoma with lymph node metastases, was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded a VA medical examination for the disability on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to VA's duty to assist).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for malignant melanoma with lymph node metastasis, claimed as due to herbicide exposure in Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Malignant tumors are among the listed diseases for which this presumption is warranted.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has claimed service in Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The skin disorder claimed by the Veteran, malignant melanoma, is not among the listed disorders for which service connection is presumed in veterans with herbicide exposure.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Service records obtained by VA establish the Veteran's presence in Vietnam during service.  Because his presence in Vietnam has been verified, herbicide exposure is presumed.  

In the present case, the service treatment records are negative for any diagnosis of or treatment for malignant melanoma, or any similar carcinoma of the skin.  The Veteran also did not seek treatment during service for any type of skin disorder.  On the September 1971 service separation examination, the Veteran was without any diseases, injuries, or other findings involving the skin.  

Post-service medical treatment records indicate the Veteran was first diagnosed with and treated for malignant melanoma in approximately 2012, more than 40 years after service separation.  A malignant tumor was noted on the top of his head along the scalp, and surgical removal and chemotherapy were administered at a private clinic.  Basal cell carcinoma was also diagnosed on the Veteran's right cheek in 2012.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on this evidence, the Board concludes a current skin disorder or carcinoma did not begin during service or within a year thereafter, and has not been chronic and continuous since that time.  

Rather, the Veteran's contentions have included that his current skin disorder is the result of herbicide exposure resulting from his service in Vietnam.  Nevertheless, service connection is not, by regulation, granted on a presumptive basis for malignant melanoma or any of the Veteran's other current skin disorders as a result of herbicide exposure.  See 38 C.F.R. § 3.309(e).  While the Veteran is not barred from presenting evidence of such a nexus, he has not done so in the present case; that is, he has presented no competent evidence indicating an etiological nexus between any incident of service, to include herbicide exposure, and his current skin disorders.  While the private and VA medical treatment records confirm current diagnoses of malignant melanoma and basil cell carcinoma, this evidence does not suggest either onset during or any nexus with service, to include the Veteran's service in Vietnam.  In the absence of such evidence, the Board finds service connection on a presumptive basis is not warranted.  

The Veteran was afforded a February 2016 VA examination.  After physically examining the Veteran and reviewing the claims file, the examiner, a VA physician, confirmed a current diagnosis of malignant melanoma of the scalp with lymph node metastases.  Regarding the etiology of this disorder, the examiner opined that it was less likely than not that the malignant melanoma or lymph node metastases were incurred in service or were the result of herbicide exposure in service.  In support of this opinion, the examiner cited medical literature which had found an absence of evidence suggesting a link between herbicide exposure and malignant melanoma or lymph node metastases.  Competent evidence to the contrary has not been presented.  

As the competent evidence of record indicates a current skin disorder did not have its onset during service, did not manifest to a compensable degree within a year thereafter, has not been chronic since service, and is not the result of an incident of service, to include herbicide exposure, service connection for any skin disorder must be denied, to include malignant melanoma.  

The Veteran has himself asserted that his skin disorders result from herbicide and/or sunlight exposure in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of current diagnoses of skin disorders is not competent in the present case, because the Veteran is not competent to state that his current skin disorders resulted from in-service herbicide or UV exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of dermatology, the various causes of skin disorders, and the results of exposure to various chemicals, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for any skin disorder, claimed as malignant melanoma, including as presumptive diseases or as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for malignant melanoma with lymph node metastasis is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


